Citation Nr: 1036364	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as a seizure disorder.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a skin condition to 
include a rash and cysts.  

4.  Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1971.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2007 and June 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for a 
neurological disorder, malaria, a skin rash, cysts and PTSD.

The claims for service connection for skin rash and cysts were 
developed as separate issues; however, the Veteran's hearing 
testimony makes clear that he is claiming these conditions are a 
single disease entity, and Board has considered the claims as a 
single issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(when a Veteran makes a claim for service connection, he is 
deemed to be seeking service connection for disability, 
regardless of how the disability is diagnosed).

The Veteran appeared at a hearing before the undersigned in 
August 2010.  A transcript of this hearing is contained in the 
claims folder.  

The issue of entitlement to service connection for a skin 
condition to include a skin rash and cysts, and a psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During his August 2010 hearing, and in a statement, received 
in August 2010, prior to the promulgation of a decision in the 
appeal, the Veteran indicated that he wished to withdraw his 
appeal with regard to the issue of entitlement to service 
connection for a neurological disorder, claimed as a seizure 
disorder.

2.  The Veteran does not have current malaria or its residuals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to 
service connection for a neurological disorder, claimed as a 
seizure disorder by the Veteran have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for service connection for malaria are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

In August 2006 and January 2008 letters, issued prior to the 
initial adjudication of the claims, the RO notified the appellant 
of the evidence needed to substantiate his claims for service 
connection.  The letters satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in 
the August 2006 and January 2008 letters.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
The Board acknowledges that the Veteran has not been afforded a 
VA examination for his claimed malaria or skin rash.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or opinion 
with regard to the malaria claim, because there is no competent 
evidence of a current diagnosis or signs or symptoms of malaria 
or its residuals.  Extensive treatment records contain no 
findings referable to malaria.  The Veteran has testified that he 
has had not had symptoms of, or treatment for, malaria since 
service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.



Withdrawal of Claim for Entitlement to Service Connection for a 
Neurological Disorder, Claimed as a Seizure Disorder

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2009).  
During his August 2010 Travel Board hearing, the Veteran 
indicated that he wished to withdraw his appeal with regard to 
the issue of entitlement to service connection for a neurological 
disorder.  The Veteran reiterated this request in a written 
statement received by VA in August 2010, on the date of his Board 
hearing.  Specifically, he stated that he wished to withdraw his 
pending appeal for a neurological disorder (claimed as seizure 
disorder).  

The Board finds that the Veteran's statement during his August 
2010 Board hearing and his August 2010 written statement qualify 
as valid withdrawals of the issue under 38 C.F.R. § 20.204.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.204.

Service Connection Claims

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive service 
connection on the basis of herbicide exposure for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It also 
provides presumptive service connection on the basis of herbicide 
exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section warrants 
a presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed in 
such regulations in a Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Malaria

The Veteran contends that he developed malaria during active 
military duty.  Specifically, he reports that he was diagnosed as 
having malaria in February 1970, while an in-patient at Ft. 
Jackson, Montcrief Army Community Hospital for three days.  See 
July 2007 notice of disagreement.

Treatment records from Moncrief Army Community Hospital show that 
the Veteran was hospitalized for three days in January 1970, for 
an acute respiratory infection.  No findings referable to malaria 
were noted.  Service treatment records further show that in June 
1970, the Veteran reported being sore all over with a temperature 
of 98.6 degrees and mosquito bites.  There were no reported 
findings of malaria.  There was no treatment or history of 
malaria noted on the Veteran's June 1971 separation examination.  

VA treatment records from the VA Medical Center in Columbia, 
South Carolina do not show complaints, treatment or a diagnosis 
for malaria or residuals of malaria.  

The Veteran testified during his March 2009 and August 2010 
hearings that he was unaware of any treatment or recurrence of 
malaria since leaving Vietnam.  There is no other medical or lay 
evidence of malaria or its residuals.

Absent any evidence of a current disability, the preponderance of 
the evidence is against the claim; and it is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

The claim for service connection for a neurologic disorder, 
claimed as a seizure disorder, is dismissed.

Service connection for malaria is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has current cysts or a skin rash 
related to his active military service, to include exposure to 
herbicides during active duty in Vietnam.  Originally, he claimed 
that he had experienced problems with cysts since his return from 
Vietnam.  See June 2006 Claim.  However, more recently, he has 
claimed that the cysts developed around 1971, during his active 
military service.  He claims that the cysts occur in various 
parts of his body, including his head and buttocks, and that they 
are very painful and infected.  He also claims that he underwent 
an operation in 1982 to remove a cyst from his buttocks, but it 
came back.  He also claims that he was treated for cysts around 
1989, at the East Orange, New Jersey VA Medical Center and the VA 
Medical Center in Washington, DC.  However, as noted above, both 
facilities have indicated that they do not have medical records 
for the Veteran.  

The Veteran claims that he currently treats the condition with 
ointments, but it never goes away.  

Service treatment records are negative for any complaints, 
treatment or diagnoses for cysts or skin rashes, and these 
conditions were not reported at the time of the Veteran's 
discharge examination.  

Outpatient treatment records from the VA Medical Center in 
Columbia, South Carolina show that in July 2002, his primary 
medical history included skin cysts.  During an examination in 
September 2002, he complained of having a cyst in the buttock 
area that drained constantly and had been present for over twenty 
years, and that had been excised in the early 1980's but had 
reoccurred.  He was noted at that time to have a history of 
sebaceous cysts.  On physical examination, the Veteran was noted 
to have a lipoma measuring 1.2 x 1.3cm, which had been present 
since 1986, was unchanged, nontender and freely moveable.  He was 
also noted in September 2002 to have a history of sebaceous cysts 
and probably healed fistulae of the buttock.  September 2008 
treatment records indicate that he had a recurring rash and cysts 
on the buttocks.  On physical examination in September 2008, he 
was noted to have a 2 cm. cyst on the left orbital margin, 
present for years, and assessed with recurrent folliculitis of 
the gluteal region and prescribed Bactroban as needed.  In 
November 2008, the Veteran requested an appointment for a cyst 
problem and swelling, and in December 2008, he complained of 
bumps on the left hand and his buttocks swelling up again.  
Treatment notes from June 2009 show that the Veteran was noted to 
have recurrent, perianal boils, which swelled, drained and were 
painful, and that he was prescribed Bactroban cream.  He was 
again noted to have recurrent, perianal boils as recently as 
January 2010.

The Veteran has reported having cysts or skin rashes since 
service.  He testified that he received pertinent VA treatment 
shortly after his return from service, but that these records are 
unavailable.  However, contemporaneous evidence of an ongoing 
skin condition/cysts in the years following service is not of 
record.  

Accordingly, an examination and opinion are needed to determine 
the etiology of any currently demonstrated cysts.  38 U.S.C.A. § 
5103A(d) (West 2002).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) a link, established by medical evidence, 
between current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2006).

Service personnel records indicate that the Veteran served in 
Vietnam from May 1970 to June 1971, assigned to the 129th 
Aviation Company, with an MOS of petroleum storage specialist.  

The medical evidence shows that the Veteran has been diagnosed as 
having PTSD, but the evidence currently of record is unclear as 
to his participation in combat with the enemy or corroborate the 
occurrence of a stressor supporting the diagnosis of PTSD.

Although some of the Veteran's alleged stressors are not 
verifiable or do not appear to have contributed to his 
development of PTSD, in his July 2008 PTSD, the questionnaire, 
the Veteran reported that while assigned to the 129th Aviation 
Company from May 1970 to June 1971, and specifically in March or 
April 1971, he was fired on by the Viet Cong while driving a 
petroleum truck between Qui Nhon and Anson.  He also reported 
that in May 1971, his unit was subjected to the sounds of weapons 
being fired and shells dropping on them during the night from the 
Viet Cong.  These attacks are potentially verifiable but the RO 
has not undertaken any development to do so.  In fact, in April 
2008 and April 2010, the VA sent the Veteran letters, indicating 
that the information he provided on his alleged stressors was 
insufficient to forward to the Joint Services Records Research 
Center (JSRRC).  

More recently the Veteran has reported that he was sexually 
assaulted by a Sergeant during service.  He has a documented 
history of alcohol abuse, which he testified began in basic 
training at about the time of the abuse.  He testified that 
drinking helped him to control his symptoms.

If a posttraumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a posttraumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  75 
Fed. Reg. 39852 (to be codified at 38 C.F.R. § 3.304(f)(5), 
formerly 38 C.F.R. § 3.304(f)(4)) 

An examination is needed to clarify the stressors supporting the 
diagnosis of PTSD, and for an opinion as to whether the evidence 
shows behavior changes in response to the alleged personal 
assaults in service.

The Veteran's VA treatment records also indicate that he has been 
diagnosed as having a psychiatric disability other than PTSD, 
including major depressive disorder.  The United States Court of 
Appeals for Veterans Claims has held that a claim for service 
connection for PTSD also encompasses any other diagnosed 
psychiatric disability manifested by the claimed symptoms.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, an opinion 
is needed to determine whether the Veteran's current major 
depressive disorder is etiologically related to service.  

The claims folder contains VA mental health treatment notes dated 
through April 2010.  The Veteran testified that he was seen every 
two weeks and the available records show that he was to return to 
the clinic in May 2010.  VA has an obligation to seek the 
treatment records for the period since April 2010.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA 
treatment for a psychiatric disability or 
skin condition since April 27, 2010.

2.  Afford the Veteran an examination to 
determine the nature and etiology of any 
currently present skin condition.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that any skin disorder identified 
since June 2006, had its onset in service or 
is otherwise related to a disease or injury 
in service, including his exposure to 
herbicides in Vietnam.  The rationale for the 
opinion expressed must also be provided.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinion.

3.  The RO or the AMC should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), formerly known as the U.S. 
Armed Forces Service Center for Unit Records 
Research (CURR) and request it to verify the 
Veteran's reports that his petroleum truck was 
hit by fire from the Viet Cong in March or 
April of 1971, and that his unit was subjected 
to weapons fire and dropped shells by the 
enemy in May 1971.

4.  Arrange for the Veteran to be given an 
examination to determine the etiology of all 
current psychiatric disorders.  The examiner 
should review the claims folder and note such 
review in the examination report or addendum.

If PTSD is diagnosed, the examiner should 
identify the stressors supporting the 
diagnosis.  

If PTSD is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for this diagnosis.  With respect to 
any other acquired psychiatric disorders 
found to be present, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent probability or more 
) that the disorder originated while the 
Veteran was serving on active duty or is 
otherwise etiologically related to service.

If PTSD is diagnosed on the basis of in-
service personal assault, the examiner should 
provide an opinion as to whether there is 
evidence of behavior changes in response to 
the assault.

The examiner should review the claims folder 
and acknowledge such review in the 
examination report or in an addendum.  

The examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability other than PTSD had 
its onset in service or is otherwise the 
result of a disease or injury in service.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an opinion 
could be rendered.  

The examiner is advised that the Veteran is 
competent to report his symptoms and history; 
and such reports must be considered in 
formulating any opinions.

5.  If the benefit on appeal remains denied, 
the RO or AMC should issue a supplemental 
statement of the case.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


